Citation Nr: 0210159	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  97-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel








INTRODUCTION

The appellant served on active duty from October 18, 1995 to 
November 15, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Nashville, Tennessee, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

The Board remanded this case in December 1998 for additional 
development, to include any treatment records for the right 
knee and scheduling of a VA examination.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the appellant's claims has been obtained.

2.  There appellant's right knee disorder was present at the 
time of his entry into active duty.  

3.  There is no current objective medical evidence of a right 
knee disorder.

4.   The preservice right knee disorder did not undergo a 
chronic increase in severity beyond normal progression during 
service. 


CONCLUSION OF LAW

The preservice right knee disorder was not aggravated during 
active duty. 38 U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.306, 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

In this regard the appellant was notified of the evidence 
needed to substantiate his claim in the supplemental 
statements of the case, and the December 1998 Board remand.  
A December 1998 letter from the VA to the veteran requested 
additional sources of medical treatment.  The appellant did 
not respond to this letter and the claims folder did not show 
that the letter was returned.  Despite numerous VA 
examination appointments the appellant did not appear to his 
scheduled VA examinations in July and November 1999 and April 
2000.  The scheduling letters were not returned as 
undeliverable.  An April 2000 explanation for reason of 
deferral advised the appellant that it was his responsibility 
to report for a VA examination and that failure to do so 
could result in the denial of his claim and his appeal.  The 
appellant was advised that he had 30 days to inform the VA of 
his current mailing address and willingness to report for a 
VA examination.  No response was received.  

The RO attempted to contact the appellant at multiple 
addresses and phone numbers.  In November 1999 the RO also 
contacted the appellant's service representative in order to 
obtain a current mailing address.  A November 2000 report of 
contact letter shows that the RO attempted to contact the 
appellant at the phone number listed as his last known 
address.  The RO also contacted appellant's the mother.  
Multiple attempts to contact the appellant at all known 
addresses were made.  Therefore, the RO has made exhaustive 
attempts to contact the appellant in order to schedule a VA 
examination and to obtain additional medical records.  

A Request for Information, VA Form 21-3101, to National 
Personal Records Center dated August 2000 shows that no 
additional service medical records were found.  In May 2000 
the RO sent letters to the appellant in regard to his claim.  
No response was received and no returned letters were of 
record.  Consequently, as the RO has attempted to retrieve 
all available medical records, and has unsuccessfully 
attempted to schedule the appellant for a VA examination, the 
VA has obtained all available evidence.  Although the 
appellant has not been informed of the provisions of the VCAA 
as noted above, the Board concludes that VA has satisfied the 
requirements of the VCAA and this decision is not prejudicial 
to the appellant. Bernard v. Brown, 4 Vet.App. 384 (1993). 

I. FACTUAL BACKGROUND

A review of the record shows that the appellant's entrance 
examination is not on file.  As noted in the VCAA discussion 
above, additional medical records are not available.  
Therefore, Board notes that in a case such as this, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt rule. OHare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

A May 1995 medical prescreening form shows that the veteran 
reported a negative response to any painful or "trick" 
joints or loss of movement in any joint or impaired use of 
arms, legs, hands and feet.

At the reception station on October 15, 1995 the appellant 
indicated that he had not had any injuries or illnesses and 
was in good health.  The appellant was treated on October 22, 
1995 at the dispensary for right knee complaints.  The 
appellant was treated for three-day history of right knee 
pain unrelated to injury.  The veteran stated a history of 
blunt trauma to same knee one year ago.  The appellant stated 
pain increased with running, climbing, and stairs.  Objective 
evidence shows there was nothing abnormal detected, and that 
the veteran was ambulatory with slightly antalgic gait.  
There was pain on extension with no discoloration or 
deformities. He was ambulatory with slightly antalgic gait.  
There was no edema or soft tissue swelling.  There was a 
positive drawer's sign.  There was laxity in the anterior 
cruciate ligament with good end point.  There was no laxity 
in the left anterior cruciate ligament.  There was no 
crepitus or laxity in the valgus stress.  There was positive 
Lachman's in the anterior cruciate ligament to of the right 
leg. There was a negative McMurray's test.  The diagnosis was 
right anterior cruciate ligament.  A separate notation 
indicated that the appellant had right knee pain for one year 
after jumping out of a truck.

An October 25, 1995 report indicates that the appellant was 
seen with right knee pain while in service.  It was further 
reported a blunt trauma injury to his right knee one year ago 
secondary to jumping out of a truck.  He had acute effusion.  
The appellant received only non-surgical treatment, not a 
follow-up with orthopedics.  He was referred to orthopedics.  

The orthopedic examination was conducted October 27, 1995.  
There was a history of valgus and hypextension injury to the 
right knee more than 1 year ago with effusion and subsequent 
episodes of instability.  There were recurrent problems with 
knee instability.  There was no effusion or locking.  There 
was aching.  There was full range of motion with pain.  There 
was a positive pivot shift.  Lachman's was two plus.  .  
There was a negative McMurray's.  X-ray was within normal 
limits.  The assessment was right knee anterior cruciate 
ligament tear with functional instability existed prior to 
service to entrance into active duty service. 

An October 27, 1995 service form used to initiate entrance 
physical standard board proceedings shows a sustained right 
knee valgus, hypertension injury 1-year ago with rapid 
effusion and subsequent instability.  There was pain with 
strenuous activity in the right knee, giving way, and aching.  
Objective findings show a full range of motion in the right 
knee.  There was no joint line pain, and no effusion.  There 
was a 2+ positive Lachman, and positive anterior drawer and 
pivot shift.  There was no joint line tenderness. 

The diagnosis was right knee anterior cruciate ligament tear 
with functional instability.  It was noted under prognosis 
that the appellant n would be unable to complete basic 
training.

The appellant's DD-214 form shows that the veteran was 
dischaged due to failure to meet procurement medical fitness 
standards.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service. 38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder. 38 C.F.R. § 3.304(b)(1) (2001).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder. 38 C.F.R. § 3.304(b)(2) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2001).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b) 
(2001).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1) 
(2001).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

As previously stated, the RO made several unsuccessful 
attempts to schedule the veteran for a VA examination.  The 
veteran failed to report for scheduled VA examinations in 
July 1999, November 1999, and April 2000. The VA examination 
scheduling letters were not listed in the claims folder as 
unreturned.  As noted in the VCAA discussion, exhaustive 
attempts have been made to establish contact with the 
veteran.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  

For purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655(a).  As such the current 
decision is based on the evidence of record.  

A review of the service medical records shows that there was 
no entrance examination.  Therefore, the presumption of 
soundness on entrance into service is not applicable.  The 
May 1995 medical prescreening form shows that the veteran 
reported a negative response to any painful or "trick" 
joints or loss of movement in any joint or impaired use of 
arms, legs, hands and feet.  

However, following the October 27, 1995 orthopedic 
examination it was determined that the appellant had a right 
knee anterior cruciate ligament tear existed prior to 
service.  There is no medical evidence, which contradicts 
this impression.  Thus, the Board finds that the right knee 
disorder pre-existed the appellant's entry into active duty.   

Accordingly, the issue before the Board is whether the 
preservice right knee disorder was aggravated during active 
duty.  In this regard, the service medical records contain no 
evidence of any direct injury to the right knee.  The 
evidence shows that the appellant's military activities did 
exacerbate the right knee disorder.  

However, there is no postservice medical records pertaining 
to the right knee.  Accordingly, based on the available 
evidence, it is the judgement of the Board that the 
preservice right knee disability did not undergo a chronic 
increased in severity beyond normal progression during 
service. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 38 C.F.R. 
§ 3.102 (2001).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

